COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-10-013-CV



IN RE UNIVERSAL UNDERWRITERS	RELATOR

OF TEXAS INSURANCE COMPANY

------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and is of the opinion that all relief should be denied.  Accordingly, relator’s petition for writ of mandamus is denied and the stay of the trial court proceedings in cause number 141-237069-09 in the 141st District Court of Tarrant County is hereby lifted.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL:  MEIER and DAUPHINOT, JJ.



DELIVERED:  March 23, 2010

FOOTNOTES
1:See
 Tex. R. App. P. 
47.4.